8 F.3d 816
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rocky James BRYANT, Plaintiff-Appellant,v.Celestine COLEMAN,  Charles Hill;  Darlynn White,Defendants-Appellees.
No. 93-6773.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 27, 1993.Decided:  October 28, 1993.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.
Rocky James Bryant, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before RUSSELL and MURNAGHAN, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Rocky James Bryant appeals the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint.  The district court dismissed Bryant's claim against Defendant White as frivolous pursuant to 28 U.S.C. § 1915(d) (1988).  We affirm the dismissal of this claim with prejudice on the reasoning of the district court.  Bryant v. Coleman, No. CA-92-723-CRT-H (E.D.N.C. May 27, 1993 & July 1, 1993).  As to Bryant's other claims, the district court assessed a filing fee in accordance with  Evans v. Croom, 650 F.2d 521 (4th Cir. 1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case when Bryant failed to comply with the fee order.  Finding no abuse of discretion, we grant leave to proceed in forma pauperis on appeal and affirm the district court's order dismissing these claims with the modification that the dismissal is without prejudice to Bryant's ability to refile the claims.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED